Appeal from an order of the Supreme Court, Onondaga County (Charles T. Major, J.), entered February 14, 2003. The order granted the motion of defendant Phoenix Insurance Company, incorrectly designated as Travelers Insurance Company, for summary judgment dismissing the complaint against it and denied the cross motion of plaintiff for summary judgment on its claims for contractual and common-law indemnification.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Northland Assoc, v Joseph Baldwin Constr. Co. (6 AD3d 1214 [2004]). Present—Green, J.P., Pine, Kehoe, Gorski and Hayes, JJ.